Citation Nr: 1544996	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as due to asbestos exposure.  

2.  Entitlement to service connection for rhinitis, to include as due to asbestos exposure.  

3.  Entitlement to service connection for bilateral hearing loss.   



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from April 1976 to March 1979 and October 1982 to March 1987.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This matter was previously before the Board in March 2015.  At that time, the Board remanded the issues on appeal for additional development.  That completed, the case has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of sinusitis.  

2.  The Veteran does not have a current diagnosis of rhinitis.  

3.  The Veteran's bilateral hearing loss is not related to noise exposure during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for rhinitis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in October 2008.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in May 2012, June 2012, and June 2015.  The resulting reports describe the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds them collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds compliance with the Board's March 2015 Remand directives. In that remand, this matter was remanded to obtain new VA examinations for the claimed conditions.  Accordingly, the RO arranged for new examinations for the bilateral hearing loss, sinusitis, and rhinitis, which were conducted in June 2015.  Thus, there has been compliance with the Board's March 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

II.A.  Sinusitis and Rhinitis

The Veteran contends that he has a respiratory condition related to his military service.  Specifically, in his October 2008 claim, the Veteran asserted that he has a respiratory condition and sleep disorder due to residuals of bronchitis.  In his May 2010 notice of disagreement, the Veteran reported that his lung condition was due to asbestos.  He asserted that he was exposed in service and has current breathing problems.  The Veteran also reported that his chronic upper respiratory infection "URI" issues and sinusitis on active duty are markers of irritation supporting direct service connection.  The Veteran also requested that his rhinitis and sinusitis symptoms documented in his service treatment records be considered and as these may be the primary causes of his issues.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and core pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. 

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is pre-service or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9. f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

Turning to the evidence of record, the Veteran's DD-214 from his first period of service reveals that his military occupational specialty (MOS) was armor crewman.  His MOS during his second period of service was canon crew member.  The Veteran's military personnel records are absent of any notations of exposure to asbestos.  

The Veteran's February 1976 report of medical examination is absent of any notations or defects.  The Veteran's enlistment report of medical history shows that the Veteran denied any relevant history.  

A June 1976 treatment record shows that the Veteran was treated for a cold, sore throat and headaches for the past two days.  The examiner diagnosed an upper respiratory infection.  

A February 1977 treatment record shows that the Veteran was treated for sharp chest pains.  The Veteran was diagnosed with sharp coughing and the beginning of a common cold due to exposure of cold weather.  The Veteran was treated with cough calmers and Dimetapp.  

Next, a March 1977 treatment record shows that the Veteran was treated for a cold including sore throat, coughing and nasal congestion.  The Veteran was diagnosed with mild bronchitis due to post nasal drainage.  The Veteran was to be treated symptomatically as needed. 

An October 1977 sinus x-ray shows that the Veteran's left maxillary sinus had more density than his right.  

A June 1978 treatment record shows that the Veteran was seen for headaches because of his sinuses.  

An October 1978 treatment record shows that the Veteran was treated for blurred vision and pain around his eyes.  The Veteran was diagnosed with sinusitis.  

A December 1978 treatment record shows that the Veteran was treated for a scratchy throat, phlegm buildup, and swollen throat glands.  The Veteran had sinus drainage, swollen ears, no productive cough, and a growth on the left side of his tonsils.  The Veteran reported that he had a temperature the previous night which was broken by Tylenol.  The Veteran was given Tylenol, Dimetapp, and Aspirin and warm water and salt.  The Veteran was instructed to return if necessary.  

A February 1979 treatment record shows that the Veteran was treated for pain in his sinuses under his eyes which sometimes causes headaches.  The examiner noted that there was no inflammation in the throat or ears.  The Veteran was given acetified aspirin and told to drink fluids. 

A March 1979 treatment record shows that the Veteran was treated for a sore throat.  On physical examination, the Veteran's throat was noted as red and swollen.  There was no infection noted.  The examiner noted sinus congestion and a productive cough.  The Veteran was prescribed medication and salt water gurgles and was instructed to return to the clinic if necessary.  

A March 1979 separation report of medical examination shows that the Veteran's nose, sinuses, mouth and throat, ears, drums, lungs and chest were noted to be normal.  

In October 1982 the Veteran received inpatient treatment for bronchitis.  The Veteran was noted as having a sore throat, nasal congestion, cough, myalgia, and being afebrile.  

A February 1987 medical examination for separation/retirement shows that the 
Veteran did not desire a separation examination.  

A July 1989 National Guard enlistment report of medical history shows that the Veteran denied a history of ear nose or throat problems, chronic frequent colds, asthma, shortness of breath, pain or pressure in the chest, and chronic cough, 
The Veteran did report a history of sinusitis.  The examiner noted that the Veteran had a history of sinus "ache" and occasionally took Tylenol to treat the symptoms.  The examiner noted that the Veteran did not have bad allergies and no antibiotic prescription had been provided.  

Moving to the claim and appeal period, the Veteran was afforded a VA sinus, rhinitis, and other conditions of the nose, larynx, and pharynx examination in June 2012.  The examiner noted a previous history of acute sinusitis in 1977 and headaches in 1978.  The examiner concluded that the Veteran's headaches were due to sinus congestion not sinusitis.  X-rays did not reveal sinusitis.  

In a June 2012 VA addendum opinion, the VA examiner concluded that the Veteran did not have a history of acute or chronic sinusitis.  The examiner noted that the Veteran has not been treated for acute sinusitis and he does not have a history of purulent nasal sinus drainage. He concluded that the Veteran did not have a history of sinusitis by history or x-ray.  The examiner also noted that he believed the Veteran's sinus congestion contributed to his headaches.   Service connection for sinus headaches was granted in an October 2012 rating decision.  

The Board remanded the Veteran's claims of service connection for sinusitis and rhinitis because the June 2012 addendum opinion denied a history of acute sinusitis, when the original June 2012 examination report noted a 1977 diagnosis of acute sinusitis.  

This examination was scheduled and held in June 2015.  At that time, a physical examination revealed a normal external nose.  There was a very mild right septal nasal deviation with no significant nasal obstruction.  The Veteran's nasal mucosa was normal with no inflammation.  Both nasal passages were open and clear.  There were no polyps or exudate.  The examiner specifically found that the Veteran did not have any nose, throat, larynx, or pharynx conditions, to include sinusitis and rhinitis.  In making this finding, the examiner acknowledged and discussed with detail the Veteran's military history of sinus and headache complaints.  The examiner also discussed the negative x-rays taken in May 2012 for the VA examination the following month.  In the opinion portion of the examination report, the examiner found that the Veteran's only sinus condition was his service-connected headaches.  The examiner specifically found no indication of any other nose or sinus disease, denying any history of rhinitis or sinusitis.  

In an accompanying disability benefits questionnaire, the examiner provided additional rationale for his conclusion.  Essentially, the examiner opined that the Veteran's claimed condition was not related to service, to include in-service treatment for upper respiratory infections, the common cold, sinusitis, sinus headaches, and nasal congestion, because the Veteran did not have a current disability pertaining to the ear, nose, and throat at that time.  The examiner also cited to the lack of ear, nose, and throat complaints over the previous 25 years, further elaborating that the medical history was not consistent with any ear, nose, and throat disorder, but rather with the migraine headache disorder for which the Veteran is service-connected.  

The Board now addresses the merits of the Veteran's claim.  

Initially, in regards to an in-service incident or injury, the Board notes that the Veteran is competent to testify as to the facts of any asbestos exposure.  However, the Board finds the Veteran's service treatment records and military personnel records to be more probative to the issue at hand.  As stated above, the Veteran's MOS were armor crewman and canon crewman, neither of which is listed among the military occupations that involve exposure to asbestos.  Additionally, none of the Veteran's reported duties suggest asbestos exposure in service, and his service personnel records do not otherwise reflect that he engaged in any duties that would have exposed him to asbestos.  Furthermore, no in-service or post-service medical evidence contains findings suggesting that the Veteran was exposed to asbestos.  Therefore, exposure to asbestos has not been established and is not conceded, and the Board need not further discuss any assertions of entitlement to service connection based on asbestos exposure.

In regards to whether rhinitis and sinusitis are related to in-service treatment, the Board finds that the most competent and credible evidence is against a finding of service connection.  

Importantly, Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal.  Service connection may be established even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, the Board finds that the record does not contain a competent lay or medical diagnosis of sinusitis or rhinitis during the claim and appeal period. 

Significant to the Board in making this finding are the June 2012 and June 2015 VA examinations and opinions.  Those opinions are consistent in that they deny that the Veteran presently has sinusitis or rhinitis.  The VA examiners' conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, and acknowledgement of the Veteran's reported lay history.  Additionally, they reflect an intensive knowledge of the Veteran's in-service medical history and a review of contemporaneous radiographic images.   The Board also notes that the June 2015 examiner provided a logical rationale that supports the Board's decision.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).

To the extent that the Veteran is attempting to establish a diagnosis of sinusitis or rhinitis, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that in certain circumstances, lay persons may establish a diagnosis. The Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Initially, the Board notes that the Veteran is not competent to diagnose sinusitis or rhinitis. He is competent to assert symptoms of running nose, redness, sore throat, or other observable manifestations; however, a diagnosis requires clinical testing such as x-rays and training to interpret those tests and to assess whether the symptoms at issue relate to sinusitis or rhinitis or another cause. The Veteran does not have this expertise, so he is not competent to diagnose these conditions. Moreover, the Veteran has not reported a current and contemporaneous diagnosis of sinusitis or rhinitis, but has asserted diagnoses in service and current symptoms. Finally, no medical professional has linked his identified symptoms with a diagnosis of either sinusitis or rhinitis. In fact, the VA medical examiners have affirmatively determined that he does not have a diagnosis of either of these conditions. Thus, the lay evidence is not competent to establish a current diagnosis of either sinusitis or rhinitis. 

Thus, the competent and probative medical evidence of record does not show any evidence of sinusitis or rhinitis.  In that absence of evidence of these disabilities during the claim and appeal period, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  There is no reasonable doubt to be resolved in this matter.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.B.  Bilateral Hearing Loss

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2015).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In addition to a service connection analysis on a direct theory of entitlement, service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  To the extent that the evidence suggests that the Veteran has experienced some degree of hearing loss that is sensorineural in nature, the Board will consider whether service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307, 3.309 is warranted.

The Veteran contends that he has bilateral hearing loss that is related to his military service.  Specifically, on his May 2010 notice of disagreement, the Veteran reported that his service treatment records indicate a significant shift in acuity from enlistment and discharge.  He contended that this shows damage while on active duty.  The Veteran also reported that his MOS included combat engineer then tanker.  He reported that his second enlistment was artillery.  He also reported that his hearing damage started in service and has persisted since his first enlistment.  Given the Veteran's credible reports and the corroborative contents of his personnel records, the Board concedes exposure to acoustic trauma during service, and the first element of service connection has been met.  

Of record are numerous audiological test results during the Veteran's active service.  For instances, in his February 1976 report of medical examination for enlistment, audiological testing revealed puretone thresholds in decibels (dB), at 500, 1000, 2000, 3000, and 4000 Hertz (Hz), of 5, 5, 0, no value, and 0, of the left ear, respectively, and of 0, 0, 5, no value, and 0, of the right ear, respectively.  

March 1979 separation report of medical examination audiological testing revealed puretone thresholds in dB at 500, 1000, 2000, 3000, and 4000 Hz, of 5, 5, 5, no value, and 10, of the left and right ears.

Next, January 1987 audiological testing showed puretone thresholds in dB at 500, 1000, 2000, 3000, and 4000 Hz, of 0, 0, 5, 10, and 20, of the left ear, respectively, and of 0, 0, 0, 5, and 0, of the right ear, respectively.

In July 1989, two years after his separation from active service, the Veteran's hearing levels were tested again for enlistment into the National Guard.  At that time, the tests showed puretone thresholds in dB at 500, 1000, 2000, 3000, and 4000 Hz, of 0, 0, 5, 15, and 20, of the left ear, respectively, and of 0, 0, 10, 5, and 0, of the right ear, respectively.

The record does not contain audiological data from July 1989 to September 2010.  A September 2010 private audiogram shows that the Veteran was diagnosed with normal to mild sensorineural hearing loss in the right ear and normal to moderate-severe sensorineural hearing loss in the left ear.  Speech recognition scores were 88 percent in the right ear and 86 percent in the left ear.  The audiogram does not specify whether the Maryland CNC test was used.  Pure tone thresholds in dB at 500, 1000, 2000, 3000, and 4000 Hz, were as follows; 15, 15, 20, 20, and 40, of the right ear, respectively, and 20, 20, 20, 40, and 55, of the left ear, respectively.  

VA first afforded the Veteran an examination for his claim of service connection for bilateral hearing loss in May 2012.  At that time, audiological testing showed puretone thresholds in dB at 500, 1000, 2000, 3000, and 4000 Hz, of 10, 10, 15, 45, and 55, of the left ear, respectively, and of 10, 15, 10, 20, and 30, of the right ear, respectively.  The speech recognition scores were 96 percent in the right ear and 90 percent in the left ear.

The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss was related to service, finding that the Veteran's service records did not support his claim.  The examiner explained that hearing tests in 1976, 1979, 1987, and 1989 all indicated hearing sensitivity within normal limits in both ears.  He elaborated that there was no evidence of the decrease in hearing in the higher frequencies, especially in the left ear.  The examiner noted that the evidence clearly indicated that the Veteran's present hearing loss occurred after service.  

Finding this examination inadequate due to the failure to address the significance of the threshold shift from enlistment to separation during the Veteran's first period of service from 1976 to 1979, the Board remanded this issue for a new examination to determine the nature and etiology of the Veteran's bilateral hearing loss.    

The resulting VA examination was conducted in June 2015.  At that time, audiological testing showed puretone thresholds in dB at 500, 1000, 2000, 3000, and 4000 Hz, of 15, 15, 15, 45, and 60, of the left ear, respectively, and of 10, 15, 15, 25, and 35, of the right ear, respectively.  The speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss bilaterally.  

For his opinion, the examiner confirmed the May 2012 opinion by finding that the Veteran's service records do not support a claim of service connection for hearing loss.  As rationale, the examiner cited the entry and exit examinations from 1976 and 1979, respectively, noting that they showed normal hearing in both ears.  The examiner also cited to the 1987 and 1989 audiologic examinations, which also showed normal hearing bilaterally.  The examiner noted that the 1989 audiologic data showed that hearing loss did not manifest even two years after the Veteran's separation in 1987.  During the clinical interview, the Veteran had indicated that he first noticed difficulty in hearing in the 1990s.  The examiner found this statement to be consistent with the service treatment records, which document no hearing loss during both periods of active service.  

Next, the examiner found that there were no threshold shifts in either ear during the Veteran's active duty periods or two years after leaving active duty that would be consistent with the effects of noise exposure.  The Veteran had indicated that he used hearing protection while around loud noise.  The examiner noted this fact along with the lack of evidence of a threshold shift in service to opine that there was no likelihood of permanent hearing damage from military noise.  

Regarding the potential for delayed onset of hearing loss, the examiner found that the evidence showed no evidence of this phenomenon.  As rationale, the examiner noted that there was no hearing loss present in July 1989, two years after the Veteran's separation from active duty.  The examiner opined that if hearing loss had a delayed onset, it would be logical to assume it would have "shown up" two years after the Veteran's separation in 1987.  Finally, the examiner rebutted a submitted article regarding nerve degeration after temporary noise-induced hearing loss, citing that there was no evidence in the Veteran's service treatment records to suggest there was a temporary shift in hearing from 1976 to 1989.   

The Board now addresses the merits.  

As noted above, the Board concedes acoustic trauma during the Veteran's active service, and the in-service element of service connection has been met.  Next, the evidence clearly demonstrates that the Veteran has a hearing loss disability in his left ear under 38 C.F.R. § 3.385.  Regarding the right ear, the Board notes that the May 2012 and June 2015 VA examinations do not reveal puretone threshold limits that are severe enough to be considered disabling under 38 C.F.R. § 3.385.  However, private audiologic data from September 2010 show pure tone thresholds in dB at 500, 1000, 2000, 3000, and 4000 Hz, of 15, 15, 20, 20, and 40, respectively.  As the pure tone threshold at 4000 Hz was 40 dB, the Board resolves reasonable doubt in the Veteran's favor, and finds that this audiologic test establishes a right ear hearing loss disability for VA purposes.  Thus, the present disability element of service connection has been met for both ears.  

However, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss on a direct theory of entitlement because the competent and probative evidence regarding a nexus is against his claim.  

In making this finding, the Board finds the May 2012 and June 2015 VA examinations to be probative.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).  In particular, the June 2015 examiner gathered a detailed history from the Veteran, provided diagnostic tests, and based his findings on the results of these tests.  See Nieves-Rodriguez, supra.   Significantly, the June 2015 2014 examiner rationally addressed all contentions raised by the Board in its March 2015 remand.  In particular, the examiner discussed whether there was a threshold shift during any period of active service, whether there could have been a delayed onset in bilateral hearing loss that was due to acoustic trauma sustained during service, whether there was any indication of hearing loss during service, and whether there was any nerve degeneration after temporary noise-induced hearing loss.  

Of record are statements by the Veteran that attribute his bilateral hearing loss to noise exposure during service.  The Veteran's statements regarding the cause of his bilateral hearing loss are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), to explain its holding.  Id.   

The Federal Circuit provided an example in Jandreau, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Jandreau v. Nicholson, 492 F.3d. 1372, at n.4 (Fed. Cir. 2007). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether bilateral hearing loss is related to past noise exposure is not something that can be determined by mere observation.  The question of etiology in this case is not simple, it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the relationship between his active service and his current bilateral hearing loss are not competent evidence as to a nexus.  

Further, the Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis because the medical evidence of record shows that no hearing loss manifest within a year of the Veteran's separation from active service.  The Board finds the July 1989 audiogram to be especially probative in this regard, as it shows normal hearing only two years after the Veteran's separation from active service.  Thus, the Veteran's claim must be denied on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

The competent and probative medical evidence of record is against the Veteran's claim for service connection for bilateral hearing loss.  Hearing loss was not present during service, was not present within one year of separation from active service, and is not otherwise related to his active service.  The claim must be denied.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.  

Service connection for rhinitis is denied.  

Service connection for bilateral hearing loss is denied.  



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


